Citation Nr: 0201092	
Decision Date: 02/01/02    Archive Date: 02/11/02

DOCKET NO.  01-08 363	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to waiver of recovery of overpayment of 
nonservice-connected disability pension benefits in the 
amount of $5,000.00.



ATTORNEY FOR THE BOARD

M. J. Bohanan, Counsel


INTRODUCTION

The veteran served on active duty from April 1953 to April 
1955.  

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a July 2001 decision of the Committee on Waivers 
and Compromises (the Committee) of the Muskogee, Oklahoma, 
Department of Veterans Affairs (VA), Regional Office (RO), 
which granted the veteran a partial waiver in the amount of 
$2,243.00 of his $7,243.00 total overpayment. 


FINDINGS OF FACT

1.  In July 2001 an overpayment of $7,243.00 was determined 
based upon a finding that the veteran had unreported family 
income consisting of the wages of his spouse. 

2.  By decision issued in July 2001, the Committee granted 
the veteran a partial waiver of recovery of his $7,243.00 
total overpayment, in the amount of $2,243.00, based upon a 
finding that recovery of the remainder would not be against 
the principles of equity and good conscience.  

3.  The Committee also found that the overpayments were not 
due to the veteran's fraud, misrepresentation or bad faith.

4.  Recovery of the overpayment would result in undue 
hardship by depriving the veteran of the basic necessities of 
life.


CONCLUSION OF LAW

Recovery of the overpayment of pension benefits would be 
against equity and good conscience and, therefore, this 
overpayment may be waived.  38 U.S.C.A. § 5302(a) (West 
1991); 38 C.F.R. §§ 1.963(a), 1.965(a) (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

There has been a significant change in the law during the 
pendency of this appeal. On November 9, 2000, the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (Nov. 9, 2000) became law.  Among other 
things, this law eliminates the concept of a well-grounded 
claim, redefines the obligations of the Department of 
Veterans Affairs (VA) with respect to the duty to assist, and 
supercedes the decision of the United States Court of Appeals 
for Veterans Claims (CAVC) in Morton v. West, 12 Vet. App. 
477 (1999), withdrawn sub nom.  Morton v. Gober, No. 96-1517 
(U.S. Vet. App. Nov. 6, 2000) (per curiam order), which had 
held that VA cannot assist in the development of a claim that 
is not well grounded.  This change in the law is applicable 
to all claims filed on or after the date of enactment of the 
VCAA, or filed before the date of enactment and not yet final 
as of that date.  Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 2096, 2099-
2100 (Nov. 9, 2000).  

The VCAA, which is phrased as applying to claims for 
benefits, has not clearly been determined to apply to 
requests for waiver of disability pension overpayment.  
However, assuming that it does, in the instant case, VA has 
met its duty to assist the veteran in the development of his 
request.  The veteran was notified in the statement of the 
case of the information and evidence necessary to 
substantiate his request, and he has been afforded the 
opportunity to submit pertinent evidence.  The RO has made 
all apparent and reasonable efforts to obtain all pertinent 
evidence.  Financial status reports were completed by the 
veteran and considered in the equity and good conscience 
determination.  There is no reasonable possibility that 
further assistance to the veteran would aid him or otherwise 
change the outcome of his appeal.  For this reason, a remand 
due to the VCAA is not necessary.  It would not be 
prejudicial to the appellant if the Board were to proceed to 
issue a decision on the merits at this time.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92 (July 24, 
1992) (published at 57 Fed. Reg. 49,747 (1992)).

The veteran is not contesting the creation or the amount of 
the overpayment under consideration in this appeal; 
consequently, the decision herein will be limited to the 
issue of entitlement to waiver of recovery of the 
indebtedness.  See Schaper v. Derwinski, 1 Vet. App. 430, 433 
(1991).

The veteran was granted entitlement to nonservice-connected 
pension benefits in a February 1995 rating decision, 
effective December 1994.

The veteran, in a June 2000 statement, notified VARO of his 
May 2000 marriage, and requested that his spouse be 
considered for benefits purposes.

In a July 2000 Income-Net Worth and Employment statement, the 
veteran reported no income for either himself or his spouse.

In a March 2001 Statement in Support of Claim, the veteran 
indicated "an income change for the 2000 tax year."  He 
reported that his spouse had earned income and submitted a 
copy of their tax return which revealed a total income of 
$8,150.00 during the year 2000.  However, he reported that 
his spouse was no longer working and that they relied solely 
on his VA pension.  He requested that any overpayment be 
waived due to financial hardship.

The veteran was notified by letter dated in May 2001 of a 
proposed reduction in his pension benefits because it had 
been determined that he had unreported income.  VARO 
requested that the veteran notify it regarding the period of 
his spouse's employment and the total amount earned during 
that specified time as he was not married until May of 2000.  

In a financial status report dated in May 2001, the veteran 
indicated that his monthly income consisted of VA pension in 
the amount of $1,015.00.  His spouse received no income.  His 
listed monthly expenses totaled $1,257.08.  

Although the Committee found that there was no fraud, 
misrepresentation, or bad faith in the creation of the 
overpayment and granted a partial waiver based upon hardship, 
it denied the veteran's request for a total waiver based on a 
determination that recovery of the remaining $5,000.00 
overpayment would not be against equity and good conscience.  
Further, the Committee noted that the entire $8,150.00 income 
was used in the calculation of the overpayment because the 
veteran had not clarified which portion was earned following 
his May 2000 marriage. 

The veteran submitted payroll summaries for his wife's 
employment for the period during their marriage from May 2000 
through August 2000.  The reports indicated she earned gross 
wages of $880.00 in May 2000, $957.00 in June 2000, and 
$885.50 in July 2000, and $823.20 in August 2000, for a total 
earned income of $3,545.70 during this period.  His spouse 
was no longer employed following August 2000.

In a financial status report dated July 2001, the veteran 
again indicated that his monthly income consisted of VA 
pension of $1,015.00.  His spouse received no income.  His 
listed monthly expenses totaled $1,145.00.  

In cases where fraud, misrepresentation, or bad faith on the 
veteran's part with respect to the creation of the 
overpayment is not at issue, and therefore waiver 
consideration is not precluded pursuant to 38 U.S.C.A. § 
5302(a) (West 1991), in order to dispose of the matter on 
appeal, it must be determined whether recovery of the 
indebtedness would be against equity and good conscience, 
thereby permitting waiver under 38 U.S.C.A. § 5302(a) (West 
1991) and 38 C.F.R. §§ 1.963(a), 1.965(a) (2001).  The 
pertinent regulation in this case provides that the standard 
of "equity and good conscience" will be applied when the 
facts and circumstances in a particular case indicate a need 
for reasonableness and moderation in the exercise of the 
Government's rights.  38 C.F.R. § 1.965(a) (2001).  The 
elements of equity and good conscience are as follows: (1) 
fault of debtor, where actions of the debtor contribute to 
creation of the debt; (2) balancing of faults, weighing fault 
of debtor against VA fault; (3) undue hardship, whether 
collection would deprive debtor or family of basic 
necessities; (4) defeat the purpose, whether withholding of 
benefits or recovery would nullify the objective for which 
benefits were intended; (5) unjust enrichment, failure to 
make restitution would result in unfair gain to the debtor; 
(6) changing position to one's detriment, reliance on VA 
benefits results in relinquishment of a valuable right or 
incurrence of a legal obligation.

As to the first and second elements, it is noted that the 
veteran's overpayment was declared due to his failure to 
report his spouse's wages in a timely manner.  

He has been rated as permanently and totally disabled for 
pension purposes for many years.  His permanent and total 
disability status has never been questioned. While there is 
no question that he was at fault in the failure to report his 
spouse's wages in a timely manner, he did report them within 
a couple of months.  In any event, it is clear that no VA 
fault contributed to bringing about the indebtedness.  The VA 
had no basis to suspect that the income was being received 
prior to being put on notice, and the retroactive award 
amending the veteran's pension benefit to reflect the income 
information obtained was done in a timely manner.

Despite the existence of some fault on the veteran's part in 
creating the indebtedness, and the absence of VA fault, that 
alone does not preclude waiver.  A critical element in 
considering his entitlement to a waiver is the extent to 
which a timely collection of the overpayment would result in 
undue hardship on the veteran by depriving him or his family 
of basic necessities.  The recently received financial 
information of record shows that the veteran and his wife 
support themselves solely on the veteran's VA pension.  This 
is a minimal benefit awarded to disabled individuals who have 
limited income or resources.  It is considered to be a 
benefit of last resort. 

The veteran and his wife reported very moderate monthly 
expenses which were consistent with their monthly income in 
July 2000.  Based upon the reasonableness of the expenses 
reported, they have no excess income to apply to the 
idebtedness.  Their budget allows for necessities only.  
Furthermore, the veteran has substantial health problems, 
which would seem to preclude any future earnings.  He and his 
wife obviously maintain a frugal lifestyle, and their income 
and expenses are such that repayment of the overpayment would 
be expected to deprive them of basic necessities such as to 
result in undue financial hardship and defeat the purpose for 
which the pension benefit was intended.

Consequently, under the principles of equity and good 
conscience, with consideration of the elements set forth in 
38 C.F.R. § 1.965(a), the circumstances justify a 
relinquishment of the Government's claim against the veteran 
to recover the overpayment of $5,000.00 established in July 
2000.  This determination is not unduly favorable to either 
the Government or the veteran in view of the pending 
adjustment to the veteran's overpayment based upon the 
reduction of his spouse's unreported income from $8,150.00 to 
$3,435.00 which is beyond consideration on appeal at this 
time, and the circumstances under which the obligations on 
appeal were created.


ORDER

Waiver of recovery of the charged remaining overpayment of 
$5,000.00 is granted.  





		
	G. H. SHUFELT
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 


